Title: To James Madison from John Lamson (Abstract), 31 May 1805
From: Lamson, John
To: Madison, James


31 May 1805, Leghorn. “I have written several letters on the subject of a reimbursment of the expences I had incurred in consequence of my accepting the commission as Consul for the United States of America for the port of Trieste the last of which was under date of the 2d. May 1804, but to this time I remain without any information on that subject. The Justice of this demand, against the United States appears so very clear and plain that I am really at a loss to imagine what objection there can be to allowing it more especially as I have been informed that there have been accounts of a simular nature, tho’ certainly not more Just allowed and passed at the office of state. I therefore cannot doubt but that in a view of all the circumstances the Goverment will do me that Justice which I should be entitled to from an individual in simular circumstances. As you are perfectly acquainted, Sir, with all the incidents attending this transaction it is unecessary that I should make any observations to demonstrate to you the great injustice of an individual being obliged to suffer great and real inconveniences on such occasions. I beg you would have the goodness to inform me what I am to expect with regard to the payment of this account of expences, and to pardon my intruding on your patience so often on this subject.”
